Title: To George Washington from Benjamin Lincoln, 19 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War-Office August 19th 1782
                  
                  I was this morning honored with your Excellency’s letters of the 13th and 15th instant.
                  In my letter of June 23rd I only meant to express a wish that, in matters of convenience, we might meet the Contractors on the open and generous plan which they professed themselves disposed to adopt—this I supposed would be productive of reciprocal benefit But if they continued to practise upon their former plan—and a disposition to spunge from the public and the army every thing in their power still actuates their conduct—I do not conceive that the Contractors have any claim to assistance from the public teams.
                  I enclose for your Excellency’s inspection some observations made by the Auditors and Comtroller on the Contractors last account for the issues of July.  I have the honor to be with the highest esteem, Your Excellency’s most obedient servant
                  
                     B. Lincoln
                     
                  
               